      Case: 5:19-cv-02864-JRA Doc #: 1 Filed: 12/11/19 1 of 17. PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

MARK D. GARNETT                       )    CASE NO.:
691 Noble Avenue                      )
Akron, Ohio 44320                     )    JUDGE
                                      )
            Plaintiff,                )
                                      )
v.                                    )
                                      )    COMPLAINT
AKRON CITY SCHOOL DISTRICT            )    (Jury Demand Endorsed Herein)
BOARD OF EDUCATION                    )
c/o Patrick Bravo, Board President    )
10 N. Main Street                     )
Akron, Ohio 44308                     )
                                      )
and                                   )
                                      )
TARA BRUCE                            )
(Official Capacity and Individual     )
Capacity)                             )
10 N. Main Street                     )
Akron, Ohio 44308                     )
                                      )
and                                   )
                                      )
LESTER NASH                           )
(Official Capacity and Individual     )
Capacity)                             )
10 N. Main Street                     )
Akron, Ohio 44308                     )
                                      )
and                                   )
                                      )
NICHOLAS AKE                          )
(Official Capacity and Individual     )
Capacity)                             )
10 N. Main Street                     )
Akron, Ohio 44308                     )
                                      )
and                                   )
                                      )
                                      )
       Case: 5:19-cv-02864-JRA Doc #: 1 Filed: 12/11/19 2 of 17. PageID #: 2



 JOHN DOE                                   )
 (Official Capacity and Individual          )
 Capacity)                                  )
 10 N. Main Street                          )
 Akron, Ohio 44308                          )
                                            )
              Defendants.                   )

       Now comes Mark D. Garnett (“Plaintiff”), by and through the undersigned counsel, and

for his Complaint alleges as follows:

                                        INTRODUCTION

1. This is a Complaint alleging Equal Protection violations under 42 U.S.C. § 1983, age

   discrimination in violation of the Age Discrimination in Employment Act of 1967

   (“ADEA”), and disability discrimination in violation of Title I of the Americans with

   Disabilities Act of 1990, as amended, (“ADA”).

2. This Complaint further alleges retaliation in violation of the ADEA and ADA.

3. Plaintiff further requests a name-clearing hearing.

                                 JURISDICTION AND VENUE

4. Plaintiff reincorporates by reference the allegations set forth above as if fully rewritten

   herein.

5. This action is brought pursuant to the Age Discrimination in Employment Act (“ADEA”),

   Title I of the Americans with Disabilities Act of 1990, as amended (“ADA”), and the

   Constitution of the United States of America, as well as 28 U.S.C.§ 1331, §1343 and §1367

   as one of more of the claims arise “under the Constitution, laws, or treaties of the United

   States.”

6. The employment practices alleged to be unlawful were committed within the jurisdiction of

   the United States District Court for the Northern District of Ohio, Eastern Division. This
       Case: 5:19-cv-02864-JRA Doc #: 1 Filed: 12/11/19 3 of 17. PageID #: 3



   lawsuit is being filed in the Eastern Division because a substantial part of the events or

   omissions giving rise to the claims alleged in this suit occurred in Summit County, which is

   within the Eastern Division.

7. Plaintiff received his Right to Sue Letter on September 23, 2019. (Exhibit 1 - incorporated by

   reference as if fully rewritten herein).

                                              PARTIES

8. Plaintiff reincorporates by reference the allegations set forth above as if fully rewritten

   herein.

9. Plaintiff Mark D. Garnett was born April 24, 1961 and has a disability recognized by the

   School Employees Retirement System of Ohio and the Americans with Disabilities Act in

   that his combined disability limits his life activities of which he needs accommodations.

10. Defendant Akron City School District Board of Education, also known as Akron Public

   Schools (“APS”), is charged with the responsibility of educating public school-aged children

   and hiring staff to accomplish this mission. Defendant APS, through its President, is the

   governing body of the Akron City School District and a political subdivision organized under

   the laws of the State of Ohio with its principal place of business located at 10 N. Main Street,

   Akron, Ohio 44308. The Board is an entity operating under the laws of the State of Ohio and

   is authorized to sue and be sued as an entity for its acts and those of its agents and

   employees.

11. Defendant Tara Bruce (“Bruce”) is Principal at Crouse Learning Center and was the indirect

   supervisor of Plaintiff Mark D. Garnett. Bruce is being sued in her individual and official

   capacity based upon the purposeful and intentional acts she committed against Plaintiff.
       Case: 5:19-cv-02864-JRA Doc #: 1 Filed: 12/11/19 4 of 17. PageID #: 4



12. Defendant Lester Nash (“Nash”) is Supervisor of Custodial Services for the APS. As such, he

   was the direct supervisor of Plaintiff Garnett. Nash is being sued in his individual and official

   capacity.

13. Defendant Nicholas Ake (“Ake”) is assistant custodian for Crouse Learning Center. Ake is

   being sued in his individual and official capacity.

14. Defendant John Doe has not yet been identified, but is to be identified through discovery.

   Defendant John Doe is being sued in his individual and official capacity.

                                    STATEMENT OF FACTS

15. Plaintiff reincorporates by reference the allegations set forth above as if fully rewritten

   herein.

16. Plaintiff states he worked for APS commencing March 2002.

17. Plaintiff states he performed his duties in an exemplary fashion.

18. Plaintiff was hired as a Custodian and rose through the ranks to become Head Custodian of

   Crouse Learning Center.

19. Plaintiff, over the years, was subjected to numerous discriminatory acts.

20. Plaintiff filed his first discrimination Complaint on October 3, 2002. (See Exhibit 2.)

21. Defendant APS was forced to settle with Plaintiff, but since the filing of the original

   complaint have actively retaliated against Plaintiff.

22. Plaintiff was forced to file a second charge of discrimination on August 18, 2017. (See

   Exhibit 3.)

23. Plaintiff states the Defendants jointly retaliated against Plaintiff by giving him unfair

   assignments with little or no support.
        Case: 5:19-cv-02864-JRA Doc #: 1 Filed: 12/11/19 5 of 17. PageID #: 5



24. Defendant Bruce constantly belittled Plaintiff because of his age and disability and refused to

   provide adequate accommodations for Plaintiff.

25. Plaintiff was forced to file a third action of discrimination based upon age and disability and

   retaliation on July 2, 2019. (See Exhibit 4.)

26. Plaintiff was forced to take medical leave because of Defendants’ refusal to provide adequate

   accommodations for his disability.

27. While the Plaintiff was out on disability, Defendants conspired against its own policy to

   remove Plaintiff’s equipment from the building.

28. Defendants cut off the locks off of Plaintiff's locker and stole all of his equipment, all in

   retaliation against Plaintiff filing discrimination complaints.

29. Given the discriminatory atmosphere, Plaintiff’s health further deteriorated and Plaintiff was

   forced to take disability retirement in November 2018. Plaintiff has now received a Right to

   Sue Letter on or about September 23, 2019 attached as Exhibit 1.

                                   FIRST CAUSE OF ACTION
                      (Retaliation under 42 U.S.C. § 1983, ADEA, and ADA)
30. Plaintiff incorporates by reference the allegations set forth above as if fully rewritten herein.

31. Plaintiff brings this claim pursuant to 42 U.S.C. § 1983, Title I of the Americans with

   Disabilities Act of 1990, as amended, and the Age Discrimination Employment Act of 1967,

   as amended.

32. Plaintiff brings this claim against the Board and all Defendants in their official capacities

   only.

33. Plaintiff engaged in an activity protected by 42 U.S.C. § 1983, Title I of the Americans with

   Disabilities Act of 1990, as amended, and the Age Discrimination Employment Act of 1967,

   as amended. For example, Plaintiff specifically made complaints to the Ohio Civil Rights
       Case: 5:19-cv-02864-JRA Doc #: 1 Filed: 12/11/19 6 of 17. PageID #: 6



   Commission about the discrimination.

34. The Board knew about Plaintiff’s exercise of civil rights.

35. The combined actions of the Defendants in retaliating against the Plaintiff for filing his

   discrimination complaints is clearly in violation of 42 U.S.C. § 1983, Title I of the

   Americans with Disabilities Act of 1990, as amended, and the Age Discrimination

   Employment Act of 1967, as amended.

36. Defendants took adverse employment actions against Plaintiff. For instance, Defendants

   constantly made age related comments to Plaintiff. Further, in August 2018, while on leave,

   locks were cut off Plaintiff’s lockers, his belongings were stolen and he was told to turn in

   his keys. In November 2018, Plaintiff was forced to retire.

37. There is a causal connection between the protected activity and the adverse employment

   actions.

38. WHEREFORE, Plaintiff requests that this Court award Plaintiff including compensatory

   damages of $1,000,000.00, punitive damages of $500,000.00, future pecuniary losses,

   emotional pain, suffering, inconvenience, mental anguish, and other nonpecuniary losses,

   back pay, front pay, attorney fees, reinstatement, costs, and any other legal or equitable relief

   as this Honorable Court deems just and proper.

                                 SECOND CAUSE OF ACTION
                                   (Equal Protection Violations)
39. Plaintiff reincorporates by reference the allegations set forth above as if fully rewritten

   herein.

40. Plaintiff brings this claim pursuant to 42 U.S.C. §§ 1983 and 1988 for violations of the Equal

   Protection Clause of the Fourteenth Amendment to the United States Constitution.

41. Plaintiff brings this claim against all Defendants.
       Case: 5:19-cv-02864-JRA Doc #: 1 Filed: 12/11/19 7 of 17. PageID #: 7



42. Defendants are persons for purposes of 42 U.S.C. § 1983 liability.

43. Defendants are not entitled to qualified immunity as the Complaint states a constitutional

   right, which was clearly established at the time of Defendants’ misconduct.

44. Defendants are the final policy-makers for purposes of 42 U.S.C. § 1983 liability.

45. Defendants acted under color of law to deprive Plaintiff of his right to be free from age and

   disability discrimination and retaliation in violation of the Equal Protection Clause of the

   Fourteenth Amendment.

46. Plaintiff is a member of a statutorily-protected class as he is disabled and over 40 years of

   age.

47. Defendants subjected Plaintiff to adverse employment actions with a discriminatory intent

   and purpose.

48. Plaintiff is qualified for all applicable positions referenced herein, with or without a

   reasonable accommodation.

49. Defendants treated Plaintiff differently than other non-protected employees for engaging in

   the same or similar conduct.

50. Defendants approved, ratified, or otherwise caused the deprivation of Plaintiff’s right to be

   free from age and disability discrimination and retaliation.

51. The deprivation of Plaintiff’s right to be free from age and disability discrimination and

   retaliation resulted from a policy, custom, and practice of the Board and/or the District.

52. WHEREFORE, Plaintiff requests that this Court award Plaintiff compensatory damages of

   $1,000,000.00, punitive damages of $500,000.00, appropriate equitable relief, reinstatement,

   attorney fees, costs, and any other legal relief as this Court deems fair and equitable.
       Case: 5:19-cv-02864-JRA Doc #: 1 Filed: 12/11/19 8 of 17. PageID #: 8



                                    THIRD CAUSE OF ACTION
                                     (Due Process Violations)
53. Plaintiff reincorporates by reference the allegations set forth above as if fully rewritten

   herein.

54. Plaintiff brings this claim pursuant to 42 U.S.C. §§ 1983 and 1988 for violations of the

   Fourteenth Amendment to the United States Constitution.

55. Plaintiff brings this claim against all Defendants.

56. Defendants are persons for purposes of 42 U.S.C. § 1983 liability.

57. Defendants are not entitled to qualified immunity as the Complaint states a constitutional

   right, which was clearly established at the time of Defendants’ misconduct.

58. Defendants are the final policy-makers for purposes of 42 U.S.C. § 1983 liability.

59. Plaintiff has a life, liberty, or property interest protected by the Due Process Clause of the

   Fourteenth Amendment to the United States Constitution (“Due Process Clause”).

60. Plaintiff’s legitimate claims of entitlement to his property and benefits are manifested

   through the District’s bylaws, policies, guidelines, rules, and regulations.

61. Defendants acted under color of law to deprive Plaintiff of his protected property interests

   under the Due Process Clause.

62. Plaintiff was not afforded adequate procedural rights prior to the deprivation of his protected

   interests.

63. The deprivation of these protected interests violates Constitutional notions of due process.

64. Defendants approved, ratified, or otherwise caused the deprivation of Plaintiff’s privileged

   property interests.

65. The deprivation of Plaintiff’s protected property interests resulted from a policy and practice

   of the Board and the District.
       Case: 5:19-cv-02864-JRA Doc #: 1 Filed: 12/11/19 9 of 17. PageID #: 9



66. WHEREFORE, Plaintiff requests that this Court award Plaintiff compensatory damages of

   $1,000,000.00, punitive damages of $500,000.00, appropriate equitable relief, reinstatement,

   attorney fees, costs, and any other relief as this Court deems fair and equitable.

                                    FOURTH CAUSE OF ACTION
                               (Disability Discrimination Under ADA)
67. Plaintiff reincorporates by reference the allegations set forth above as if fully rewritten

   herein.

68. Plaintiff brings this action under the Americans with Disabilities Act, as amended, 42 U.S.C.

   § 12101, et seq.

69. Plaintiff brings this claim against the Board and all Defendants in their official capacities

   only.

70. Plaintiff was an employee of APS.

71. Plaintiff is a qualified individual with a disability and Defendants regarded him as having a

   disability, as defined by 29 U.S.C. § 705(9) and 42 U.S.C. § 12102(1).

72. Plaintiff’s disability affects the major life activities of performing manual tasks, walking,

   standing, lifting, bending, and working as defined by 29 U.S.C. § 705(20)(B) and 42 U.S.C. §

   12102(2).

73. Plaintiff is qualified for his job, with or without a reasonable accommodation.

74. Defendants subjected Plaintiff to adverse employment actions (i.e. Defendants constantly

   made age related comments to Plaintiff. Further, while on leave, locks were cut off Plaintiff’s

   lockers, his belongings were stolen and he was told to turn in his keys. Plaintiff was forced to

   retire.)

75. Defendants knew or had reason to know of the disability or “regarded as” disability at the

   time of the adverse employment actions.
      Case: 5:19-cv-02864-JRA Doc #: 1 Filed: 12/11/19 10 of 17. PageID #: 10



76. Plaintiff suffered these adverse employment decisions under circumstances giving rise to an

   inference of unlawful discrimination.

77. Defendants unlawfully discriminated against Plaintiff because of his disabilities when they

   treated Plaintiff differently than employees without disabilities when Defendants constantly

   made age related comments to Plaintiff. Further, in August 2018, while on leave, locks were

   cut off Plaintiff’s lockers, his belongings were stolen and he was told to turn in his keys. In

   November 2018, Plaintiff was forced to retire.

78. The above-noted harassment was based on Plaintiff’s statutorily protected class (i.e.

   disability).

79. The above-noted harassment affected a term or condition of Plaintiff’s employment and had

   the purpose of unreasonably interfering with Plaintiff’s work environment and creating an

   intimidating, hostile, or offensive work environment.

80. Defendant’s conduct was intentional, willful, and taken in reckless disregard of Plaintiff’s

   rights.

81. Defendants’ actions were both severe and pervasive.

82. Defendants’ stated and forthcoming reasons are false and are pretext for unlawful

   discrimination.

83. Plaintiff has suffered damages, including emotional distress, pain and suffering, as a result of

   Defendants’ unlawful acts.

84. WHEREFORE, Plaintiff requests that this Court award Plaintiff including compensatory

   damages of $1,000,000.00, punitive damages of $500,000.00, future pecuniary losses,

   emotional pain, suffering, inconvenience, mental anguish, and other nonpecuniary losses,

   back pay, front pay, attorney fees, reinstatement, costs, and any other legal or equitable relief
      Case: 5:19-cv-02864-JRA Doc #: 1 Filed: 12/11/19 11 of 17. PageID #: 11



    as this Honorable Court deems just and proper.

                                       FIFTH CAUSE OF ACTION
                                     (Age Discrimination Under ADEA)

85. Plaintiff reincorporates by reference the allegations set forth above as if fully rewritten

    herein.

86. Plaintiff brings this claim pursuant to the Age Discrimination in Employment Act of 1967, as

    amended, 29 U.S.C. § 621, et seq.

87. Plaintiff brings this claim against the Board and all Defendants in their official capacities

    only.

88. Plaintiff is a member of the statutorily-protected class as he was at least forty years old at the

    time of the alleged discrimination.

89. Plaintiff was an employee of APS.

90. Defendants subjected Plaintiff to adverse employment actions and a hostile work

    environment (i.e. Defendants constantly made age related comments to Plaintiff. Further,

    while on leave, locks were cut off Plaintiff’s lockers, his belongings were stolen and he was

    told to turn in his keys. Plaintiff was forced to retire.)

91. Defendants discriminated against Plaintiff by forcing him to retire.

92. Plaintiff is qualified for his job.

93. The above-noted harassment was based on Plaintiff’s statutorily protected class (i.e. over 40

    years of age).

94. The above-noted harassment affected a term or condition of Plaintiff’s employment and had

    the purpose of unreasonably interfering with Plaintiff’s work environment and creating an

    intimidating, hostile, or offensive work environment.
       Case: 5:19-cv-02864-JRA Doc #: 1 Filed: 12/11/19 12 of 17. PageID #: 12



95. Defendant’s conduct was intentional, willful, and taken in reckless disregard of Plaintiff’s

   rights.

96. Defendants’ actions were both severe and pervasive.

97. Defendant discriminated against Plaintiff because of his age.

98. Defendant’s stated and forthcoming reasons are false and are pretext for unlawful

   discrimination.

99. Plaintiff has suffered damages, including emotional distress, pain and suffering, as a result of

   Defendants’ unlawful acts.

100.    WHEREFORE, Plaintiff requests that this Court award Plaintiff including compensatory

   damages of $1,000,000.00, punitive damages of $500,000.00, future pecuniary losses,

   emotional pain, suffering, inconvenience, mental anguish, and other nonpecuniary losses,

   back pay, front pay, attorney fees, reinstatement, costs, and any other legal or equitable relief

   as this Honorable Court deems just and proper.

                                      SIXTH CAUSE OF ACTION
                                      (Retaliation Under R.C. 4112)

101.    Plaintiff reincorporates by reference the allegations set forth above as if fully rewritten

   herein.

102.    Plaintiff brings this claim pursuant OHIO REV. CODE §§ 4112.02, 4112.14 and/or

   4112.99.

103.    OHIO REV. CODE § 4112.02(J) makes in unlawful “[f]or any person to aid, abet, incite,

   compel, or coerce the doing of any act declared by this section to be an unlawful

   discriminatory practice, to obstruct or prevent any person from complying with this chapter

   or any order issued under it, or to attempt directly or indirectly to commit any act declared by

   this section to be an unlawful discriminatory practice.”
       Case: 5:19-cv-02864-JRA Doc #: 1 Filed: 12/11/19 13 of 17. PageID #: 13



104.    OHIO REV. CODE § 4112.02(A) makes in unlawful “[f]or any employer, because of the

   race, color, religion, sex, military status, national origin, disability, age, or ancestry of any

   person, to discharge without just cause, to refuse to hire, or otherwise to discriminate against

   that person with respect to hire, tenure, terms, conditions, or privileges of employment, or

   any matter directly or indirectly related to employment.”

105.    OHIO REV. CODE § 4112.14(A) makes it unlawful for any “employer to discriminate in

   any job opening against any applicant or discharge without just cause any employee aged

   forty or older who is physically able to perform the duties and otherwise meets the

   established requirements of the job and laws pertaining to the relationship between employer

   and employee.”

106.    Plaintiff brings this claim against all Defendants.

107.    Plaintiff engaged in a protected activity under R.C. CHAPTER 4112 by opposing an

   unlawful discriminatory practice.

108.    Plaintiff also made a charge, testified, assisted, and/or participated in any manner, in an

   investigation, proceeding or hearing under OHIO REV. CODE §§ 4112.02 through 4112.07.

109.    Ohio law provides in order to establish a prima facie case of retaliation, a plaintiff must

   show (1) that he was engaged in protected activity, (2) his exercise of protected rights was

   known to the defendant, (3) the defendant took an adverse employment action against him or

   he was subjected to severe or pervasive retaliatory harassment by a supervisor, and (4) a

   causal connection between the protected activity and the adverse employment action or

   harassment. Rice v. Cuyahoga County Department of Justice, 970 N.E.2d 470 (2005).

110.    Defendants knew about Plaintiff’s opposition and/or charges made to the Ohio Civil

   Rights Commission.
       Case: 5:19-cv-02864-JRA Doc #: 1 Filed: 12/11/19 14 of 17. PageID #: 14



111.    Defendants took adverse employment actions against Plaintiff when they constantly made

   age related comments to Plaintiff. Further, in August 2018, while on leave, locks were cut off

   Plaintiff’s lockers, his belongings were stolen and he was told to turn in his keys. In

   November 2018, Plaintiff was forced to retire.

112.    A causal link exists between the protected activity and the adverse employment actions.

113.    WHEREFORE, Plaintiff requests that this Court award Plaintiff including compensatory

   damages of $1,000,000.00, punitive damages of $500,000.00, future pecuniary losses,

   emotional pain, suffering, inconvenience, mental anguish, and other nonpecuniary losses,

   back pay, front pay, attorney fees, reinstatement, costs, and any other legal or equitable relief

   as this Honorable Court deems just and proper.

                                   SEVENTH CAUSE OF ACTION
                              (Disability Discrimination Under R.C. 4112)

114.    Plaintiff reincorporates by reference the allegations set forth above as if fully rewritten

   herein.

115.    Plaintiff brings this claim under OHIO REV. CODE §§ 4112.02 and/or 4112.99.

116.    OHIO REV. CODE § 4112.02(J) makes in unlawful “[f]or any person to aid, abet, incite,

   compel, or coerce the doing of any act declared by this section to be an unlawful

   discriminatory practice, to obstruct or prevent any person from complying with this chapter

   or any order issued under it, or to attempt directly or indirectly to commit any act declared by

   this section to be an unlawful discriminatory practice.”

117.    OHIO REV. CODE § 4112.02(A) makes in unlawful “[f]or any employer, because of the

   race, color, religion, sex, military status, national origin, disability, age, or ancestry of any

   person, to discharge without just cause, to refuse to hire, or otherwise to discriminate against

   that person with respect to hire, tenure, terms, conditions, or privileges of employment, or
       Case: 5:19-cv-02864-JRA Doc #: 1 Filed: 12/11/19 15 of 17. PageID #: 15



   any matter directly or indirectly related to employment.”

118.    Plaintiff brings this claim against all Defendants.

119.    Plaintiff is a qualified individual with a disability under R.C. CHAPTER 4112 and

   Defendants regarded him as having a disability.

120.    Plaintiff is qualified for all applicable positions referenced herein, with or without a

   reasonable accommodation.

121.    Defendants subjected Plaintiff to adverse employment actions (i.e. Defendants constantly

   made age related comments to Plaintiff. Further, while on leave, locks were cut off Plaintiff’s

   lockers, his belongings were stolen and he was told to turn in his keys. Plaintiff was forced to

   retire.)

122.    Defendants knew or had reason to know of the disability or “regarded as” disability at the

   time of the adverse employment action.

123.    Plaintiff suffered these adverse employment actions under circumstances giving rise to an

   inference of unlawful discrimination.

124.    WHEREFORE, Plaintiff requests that this Court award Plaintiff including compensatory

   damages of $1,000,000.00, punitive damages of $500,000.00, future pecuniary losses,

   emotional pain, suffering, inconvenience, mental anguish, and other nonpecuniary losses,

   back pay, front pay, attorney fees, reinstatement, costs, and any other legal or equitable relief

   as this Honorable Court deems just and proper.

                                    EIGHTH CAUSE OF ACTION
                              (Disability Discrimination Under R.C. 4112)

125.    Plaintiff reincorporates by reference the allegations set forth above as if fully rewritten

   herein.

126.    Plaintiff brings this claim pursuant to OHIO REV. CODE §§ 4112.02, 4112.14 and/or
       Case: 5:19-cv-02864-JRA Doc #: 1 Filed: 12/11/19 16 of 17. PageID #: 16



   4112.99.

127.    Plaintiff brings this claim against all Defendants.

128.    OHIO REV. CODE § 4112.02(A) makes in unlawful “[f]or any employer, because of the

   race, color, religion, sex, military status, national origin, disability, age, or ancestry of any

   person, to discharge without just cause, to refuse to hire, or otherwise to discriminate against

   that person with respect to hire, tenure, terms, conditions, or privileges of employment, or

   any matter directly or indirectly related to employment.”

129.    OHIO REV. CODE § 4112.14(A) makes it unlawful for any “employer to discriminate in

   any job opening against any applicant or discharge without just cause any employee aged

   forty or older who is physically able to perform the duties and otherwise meets the

   established requirements of the job and laws pertaining to the relationship between employer

   and employee.”

130.    Plaintiff is a member of the statutorily-protected class as he was at least forty years old at

   the time of the alleged discrimination.

131.    Defendants subjected Plaintiff to adverse employment actions (i.e. Defendants constantly

   made age related comments to Plaintiff. Further, while on leave, locks were cut off Plaintiff’s

   lockers, his belongings were stolen and he was told to turn in his keys. Plaintiff was forced to

   retire.)

132.    Defendants discriminated against Plaintiff when they constantly made age related

   comments to Plaintiff. Further, in August 2018, while on leave, locks were cut off Plaintiff’s

   lockers, his belongings were stolen and he was told to turn in his keys. In November 2018,

   Plaintiff was forced to retire.

133.    Plaintiff is qualified for his job.
       Case: 5:19-cv-02864-JRA Doc #: 1 Filed: 12/11/19 17 of 17. PageID #: 17



134.    WHEREFORE, Plaintiff requests that this Court award Plaintiff including compensatory

    damages of $1,000,000.00, punitive damages of $500,000.00, future pecuniary losses,

    emotional pain, suffering, inconvenience, mental anguish, and other nonpecuniary losses,

    back pay, front pay, attorney fees, reinstatement, costs, and any other legal or equitable relief

    as this Honorable Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands trial by

jury in this action of all issues so triable.



                                                      Respectfully submitted,

                                                      EDWARD L. GILBERT CO., LPA

                                                       /s/ Edward L. Gilbert
                                                      Edward L. Gilbert (0014544)
                                                      One Cascade Plaza, Suite 825
                                                      Akron, Ohio 44308
                                                      (330) 376-8855 Telephone
                                                      (330) 376-8857 Fax
                                                      egilbert@edwardlgilbert.com
